11-761-ag
    Lin v. Holder
                                                                                  BIA
                                                                            Morace, IJ
                                                                          A094 934 263
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 26th day of March, two thousand twelve.

    PRESENT:
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
                  Circuit Judges.1
    ______________________________________
    GUANG ZE LIN, AKA GUANGZHI LIN,
             Petitioner,

                        v.                                 11-761-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________


    FOR PETITIONER:               Lewis G. Hu, New York, N.Y.



                    1
              The Honorable Roger J. Miner, originally a member
        of the panel, died on February 18, 2012. The two
        remaining members of the panel, who are in agreement,
        have determined the matter. See 28 U.S.C. § 46(d); 2d
        Cir. IOP E(b); United States v. Desimone, 140 F.3d 457
        (2d Cir. 1998).
FOR RESPONDENT:        Tony West, Assistant Attorney
                       General; Michael P. Lindemann,
                       Assistant Director; Aaron R. Petty,
                       Trial Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Guang Ze Lin, a native and citizen of China,

seeks review of a February 2, 2011, order of the BIA

affirming the January 20, 2009, decision of Immigration

Judge (“IJ”) Philip L. Morace denying his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).   In re Guang Ze Lin, No.

A094 934 263 (B.I.A. Feb. 2, 2011), aff’g No. A094 934 263

(Immigr. Ct. N.Y. City Jan. 20, 2009).   We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA’s decision.     See

Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).        The

applicable standards of review are well-established.     See 8

                             2
U.S.C. § 1252(b)(4)(B)(2006); Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).

    Lin challenges the agency’s adverse credibility

determination, arguing that he was credible regarding his

past harm arising from his practice of Christianity.     For

asylum applications, such as this one, governed by the REAL

ID Act, the agency may, considering the totality of the

circumstances, base a credibility finding on an asylum

applicant’s “demeanor, candor, or responsiveness,” and

inconsistencies in his or her statements, without regard to

whether they go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii)(2006).   In this case,

inconsistencies and omissions in Lin’s statements support

the agency’s adverse credibility determination.   See Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 166 (2d Cir. 2008)(per curiam)

(providing that, for purposes of analyzing a credibility

determination, “[a]n inconsistency and an omission are . . .

functionally equivalent”).

    As the IJ found, Lin did not mention any past

mistreatment as a Christian during his March 2007 credible

fear interview.   Indeed, during that interview he stated

that he was a Buddhist.   The IJ reasonably rejected Lin’s


                                3
explanation that he described himself as a Buddhist as he

had not been baptized at the time of that interview, because

in his asylum application, he stated that he became a

Christian in December 2005.   See Majidi v. Gonzales, 430

F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

offer a plausible explanation for his inconsistent

statements to secure relief; he must demonstrate that a

reasonable fact-finder would be compelled to credit his

testimony.” (emphasis in original; internal quotation marks

omitted)).   Additionally, as the IJ noted, while Lin

testified that after he was released from detention

government officials searched his house for Bibles, he did

not mention that event in his affidavit in support of his

asylum application.   Together, the omissions and

inconsistencies in Lin’s statements provide substantial

evidence for the agency’s adverse credibility determination.

See 8 U.S.C. § 1158(b)(1)(B)(iii)(2006).

    Lin’s argument that the IJ improperly speculated about

the plausibility of his November 2006 arrest on rape charges

and subsequent escape in making the adverse credibility

determination is misplaced as the IJ, in fact, found that

Lin’s testimony about the November 2006 events was credible.


                              4
Lin does not otherwise challenge the agency’s denial of

relief based on his allegations of persecution stemming from

the false charges.

    Because Lin’s claims for asylum, withholding of

removal, and CAT relief based on his practice of

Christianity all rely on the same factual predicate, the

agency’s adverse credibility determination forecloses all

relief.   See Paul v. Gonzales, 444 F.3d 148, 155-56 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5